DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 06/10/2022. Claims 1, 11-12, 17 and 20 are amended. Claims 1-15 and 17-20 are currently pending.
The objection of claims 11-12, 17 and 20 has been withdrawn due to applicant’s amendment.
The rejection of claim 20 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/10/2022, with respect to the rejection(s) of claim(s) 1-8 and 20 under 35 U.S.C. 102(a)(2) as being anticipated by Pilgeram; claims 9-10 under 35 U.S.C. 103 as being unpatentable over Pilgeram; claims 11-15 and 17-19 under 35 U.S.C. 103 as being unpatentable over Pilgeram in view of Baird, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pilgeram, and Pilgeram in view of Baird as discussed below.
	Applicant’s further arguments regarding Pilgeram and Pilgeram in view of Baird are not persuasive. Applicant argues Pilgeram states the slot length can be equal to or less than the fixation length to create additional frictional fixation on the suture, while the present application addresses concerns regarding over tensioning and a design to prevent over tensioning (Remarks, pg. 10).
	In response to applicant’s arguments, it is respectfully submitted the arguments are narrower than the claim limitations; the claims recite a length of the slot in relation to a length of the anchor body, and the claims do not recite how the length of the slot tensions a suture. Pilgeram discloses a length of the slot in relation to the anchor body, which may be substantially equal to or less than the anchor body. Applicant’s support for the claimed length is provided in para. [0060] of the published application, which states the length of the slot can be equal to or greater than a length of the anchor body in one example, and is therefore not critical to applicant’s invention. Further, Pilgeram discloses the length of the slot being “substantially” equal, such that one of ordinary skill would’ve understood the length of the slot could be modified to be greater than a length of the anchor body, since Pilgeram discloses the length of the slot may be substantially equal, encompassing values above and below equal length. Accordingly, the rejection has been modified, necessitated by the amendments to the claims.
Claim Objections
Claims 8 and 18-19 are objected to because of the following informalities:  
In claim 8, line 2, the phrase “a proximal end of the anchor body” should read “the proximal end of the anchor body”. 
In claim 18, line 2, the phrase “a proximal end of the anchor body” should read “the proximal end of the anchor body”.
In claim 19, line 2, the phrase “at a distal end” should read “at the distal end” or similar language.
In claim 19, line 5, the phrase “a proximal end of the anchor body” should read “the proximal end of the anchor body”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pilgeram (US 2018/0235746 A1) (all references previously of record).
	Regarding claim 1, Pilgeram discloses (abstract; paras. [0056]-[0098]; figs. 18A-18E) an anchoring system, comprising: 
	a suture anchor (4200, fig. 18A) including: 
		an anchor body (fixation member 4250, para. [0094]; fig. 18A) including a threaded outer surface (fig. 18A depicts fixation member including a threaded outer surface) and an etch line (annotated fig. 18A); and 
		a distal member (eyelet 4220, fig. 18A) that is rotatable relative to the anchor body about a longitudinal suture anchor axis (fixation member may have rotational movement relative to eyelet, therefore eyelet and fixation member would be rotatable relative to each other, para. [0095]), the distal member having an aperture that traverses the distal member (aperture including throughbore 4225 and cleat 4280, para. [0094]; figs. 18A-B), the aperture including an eyelet (4225) and a slot (4280), the eyelet and the slot being sized to permit a suture to traverse the distal member (suture extends through eyelet 4220, para. [0094]).
	However, Pilgeram fails to explicitly disclose wherein a length of the slot is greater than a length of the anchor body from a proximal end of the anchor body to a proximal end of the etch line (note Pilgeram discloses the translational length including a length of the slot substantially equal to fixation length, defined as length of fixation member 4250, paras. [0095] and [0098]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the slot of Pilgeram from substantially equal to the fixation length to greater than the fixation length as applicant appears to have placed no criticality on the claimed range (see para. [0060] of published application) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

    PNG
    media_image1.png
    602
    457
    media_image1.png
    Greyscale


Annotated Figure 18A of Pilgeram
	Regarding claim 2, Pilgeram (as modified) teaches the device of claim 1. Pilgeram further discloses wherein the slot has a first slot end positioned toward the proximal end of the distal member and a second slot end positioned adjacent to the eyelet (annotated fig. 18A).
	Regarding claim 3, Pilgeram (as modified) teaches the device of claim 2. Pilgeram further discloses wherein the eyelet extends from a first eyelet end adjacent to the second slot end to a second eyelet end positioned adjacent to a distal end of the distal member (annotated fig. 18A).
	Regarding claim 4, Pilgeram (as modified) teaches the device of claim 3. Pilgeram further discloses wherein the slot and the eyelet are in fluid communication with each other (fig. 18A) and the first slot end is a closed end (fig. 18A depicts the first slot end being closed).
	Regarding claim 5, Pilgeram (as modified) teaches the device of claim 1. Pilgeram further discloses wherein the aperture defines first and second openings in first and second sides of the distal member through which the suture can extend (aperture includes throughbore 4225 extending through first and second sides of eyelet 4220, para. [0094]; figs. 18A-18B).
	Regarding claim 6, Pilgeram (as modified) teaches the device of claim 1. Pilgeram further discloses wherein a maximum dimension of the eyelet is greater than a maximum dimension of the slot (fig. 18A depicts throughbore 4225 being greater in width than cleat 4280).
	Regarding claim 7, Pilgeram (as modified) teaches the device of claim 1. Pilgeram further discloses wherein the eyelet includes a transition region that permits movement of the suture from the eyelet to the slot (region between throughbore 4225 and cleat 4280, which suture travels through, para. [0094]; figs. 18A-B).
	Regarding claim 8, Pilgeram (as modified) teaches the device of claim 1. Pilgeram further discloses wherein the anchor body defines a bore extending from a proximal end of the anchor body to a distal end of the anchor body (fixation member 4250 is cannulated, para. [0094]), wherein the bore defines a stop surface (distal end of fixation member 4250, which functions as a stop surface due to narrowing width of cleat 4280, para. [0094]; fig. 18A).


	Regarding claim 9, Pilgeram (as modified) teaches the device of claim 8. 
	Pilgeram further discloses wherein the distal member includes a suture body portion (at least throughbore 4225 receiving suture, paras. [0094]-[0098]) and a coupling portion (proximal portion of eyelet 4220), the coupling portion extending from the suture body portion (figs. 18A-B).
	However, with respect to the cited embodiment, Pilgeram (as modified) fails to teach the coupling portion configured to be received within the bore of the anchor body.
	However, in a separate embodiment, Pilgeram teaches (para. [0101]; figs. 21A-B), in the same field of endeavor, a combined implant including an anchor body (fixation member 4450) and a distal member (eyelet 4420), wherein the distal member includes a suture body portion (throughbore 4425) and a coupling portion (proximal end of eyelet 4420), the coupling portion configured to be received within a bore of the anchor body (para. [0101]; fig. 21B), for the purpose of providing an engagement feature between the fixation member and eyelet separate from the insertion member (paras. [0101]-[0102]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pilgeram’s (as modified) device to include engagement features as claimed, as taught in a separate embodiment of Pilgeram, in order to provide an engagement feature between the fixation member and eyelet separate from the insertion member.
	Regarding claim 10, Pilgeram (as modified) teaches the device of claim 9. Pilgeram (as modified) further teaches wherein the distal member includes a blind bore extending from the coupling portion and terminating within the suture body portion (transverse bores 4226 extend through coupling portion and terminate on proximal end of throughbore 4225 as depicted in figs. 18A-B).


	Regarding claim 20, Pilgeram discloses (abstract; paras. [0056]-[0098]; figs. 18A-18E) a method for securing a suture to a bore, comprising: 
	passing a suture through soft tissue of a patient and through an eyelet of a suture anchor (filament F positioned distal to suture 4237 and bores 4226 to tension attached soft tissue with bone, paras. [0091], [0095] and [0103]; figs. 20A-20C), the suture anchor including: 
		an anchor body (fixation member 4250, para. [0094]; fig. 18A) and a distal member (eyelet 4220, fig. 18A) that is rotatable relative to the anchor body about a longitudinal suture anchor axis (fixation member may have rotational movement relative to eyelet, therefore eyelet and fixation member would be rotatable relative to each other, para. [0095]), the anchor body including a threaded outer surface (fig. 18A depicts fixation member including a threaded outer surface) and an etch line (annotated fig. 18A), the distal member including an aperture (aperture including throughbore 4225 and cleat 4280, para. [0094]; figs. 18A-B) including the eyelet (4225) and a slot (4280); 
	positioning the suture anchor at a bore (implant 4200 inserted into bonehole, para. [0095]) so that a portion of the suture distally past the distal end of the anchor body is located at or near a bottom of the bore while the anchor body is above the bore (implant inserted up to beginning of fixation member 4250, para. [0095]; figs. 20A-20C); 
	advancing the suture anchor until a portion of the anchor body is within the bore such that the etch line is at or below a proximal end of the bore (implant inserted up to beginning of fixation length, which one of ordinary skill would’ve understood to include etch line as depicted in annotated fig. 18A, para. [0095]; figs. 20A-20C); 
	tensioning a free end of the suture (filament tensioned via movement into cleat area with suture 4237, para. [0095]; figs. 20A-20C); and 
	rotating the anchor body via a handle (fixation member 4250 rotated using inserter 4260, para. [0095]) to advance the suture anchor into the bore to secure the suture (paras. [0095]-[0098]), wherein the anchor body rotates relative the distal body such that, as the anchor body rotates, a rotational position of the distal member is maintained during insertion (fixation member has rotational movement relative to eyelet, such that fixation member would rotate relative to eyelet 4220, which would maintain its position, para. [0095]).
	However, Pilgeram fails to disclose wherein a length of the slot is greater than a length of the anchor body from a proximal end of the anchor body to a proximal end of the etch line (note Pilgeram discloses the translational length of the slot being substantially equal to the fixation length, which is defined as the length of fixation member 4250, paras. [0095] and [0098]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the slot of Pilgeram from substantially equal to the fixation length to greater than the fixation length as applicant appears to have placed no criticality on the claimed range (see para. [0060] of published application) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pilgeram in view of Baird (US 2013/0103083 A1).
	Regarding claim 11, Pilgeram (as modified) teaches the device of claim 1.
	Pilgeram further discloses further includes: an implant delivery device (inserter 4260, para. [0094]), including: a handle portion (handle of inserter, para. [0094]); and a drive shaft portion (4060, figs. 18A-B).
	However, Pilgeram (as modified) fails to teach the drive shaft portion including a cannulated outer shaft, the cannulated outer shaft configured to engage the proximal end of the anchor body for driving the suture anchor into a bore; and a suture pulley shaft portion, including: an inner shaft slidably received in the cannulated outer shaft, wherein a distal end of the inner shaft is extendable distally beyond a distal end of the cannulated outer shaft such that, when the cannulated outer shaft is engaging the proximal end of the anchor body, the distal end of the inner shaft is extendable through the anchor body to a distance beyond the distal end of the anchor body to engage with the distal member to rotationally lock the distal member to the inner shaft.
	Baird teaches (paras. [0048]-[0060]; figs. 7-25), in the same field of endeavor, an implant delivery device (insertion system 30, para. [0048]) for an anchoring system including a suture anchor (10) and a drive shaft portion (suture pulley rod 32 and insertion tube 36, para. [0048]; fig. 7), the drive shaft portion including a cannulated outer shaft (insertion tube 36 includes lumen for suture pulley rod 32 and therefore cannulated, para. [0057]), the cannulated outer shaft configured to engage a proximal end of the anchor body for driving the suture anchor into a bore (insertion force directed into insertion tube 36 until anchor 10 rests below surface of bone, para. [0058]); and a suture pulley shaft portion (suture pulley rod 32), including: an inner shaft slidably received in the cannulated outer shaft (suture pulley rod 32 pulled into insertion tube 36 and therefore slidable, paras. [0052] and [0057]), wherein a distal end of the inner shaft is extendable distally beyond a distal end of the cannulated outer shaft (fig. 7 depicts suture pulley rod 32 extendable distally past insertion tube 36, para. [0052]) such that, when the cannulated outer shaft is engaging the proximal end of the anchor body (insertion tube 36 engages proximal end of anchor 10 as depicted in figs. 14-19; para. [0058]), the distal end of the inner shaft is extendable through the anchor body (inner cavity 20 of anchor 20 supports suture pulley rod 32 during deployment, paras. [0050] and [0052]; figs. 27-31) to rotationally lock the anchor body to the inner shaft (rotation prevented when suture pulley rod 32 pulled proximally, therefore rotationally locking anchor 10 to suture pulley rod 32, para. [0057]), for the purpose of providing support to the anchor during deployment by exposing the suture cleat, thus allowing the suture to pull into the proper position during final insertion (paras. [0050] and [0057]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pilgeram (as modified) with the delivery device including the drive shaft portion and suture pulley shaft portion as claimed, as taught by Baird, in order to provide support to the anchor during deployment by exposing the suture cleat, thus allowing the suture to pull into the proper position during final insertion.
	Pilgeram (as modified) further teaches the distal end of the inner shaft is extendable through the anchor body to a distance beyond the distal end of the anchor body to engage with the distal member to rotationally lock the distal member to the inner shaft (suture pulley rod 32 extends to distal tip of anchor body, therefore one of ordinary skill would’ve understood suture pulley rod 32 to extend to distal tip of implant 4200 as disclosed in Pilgeram, therefore extending through cannulated fixation member 4250 to engage eyelet 4220 to rotationally lock eyelet 4220 as discussed above, para. [0052] of Baird, figs. 18A-18B of Pilgeram).
	Regarding claim 12, Pilgeram (as modified) teaches the device of claim 11. 
	However, with respect to the cited embodiment, Pilgeram (as modified) fails to teach wherein, when the suture is tensioned, the tension rotationally locks the inner shaft and the distal member relative to the cannulated outer shaft and the anchor body.
	However, in a separate embodiment, Pilgeram teaches (paras. [0101]-[0103]; figs. 21A-21B), in the same field of endeavor, a delivery device for an implant, the implant including an anchor body (fixation member 4450) and a distal member (eyelet 4420, para. [0101]), the delivery device including an inner shaft (shaft of inserter 4430), and a suture (filament, para. [0103]), wherein, when the suture is tensioned, the tension rotationally locks the inner shaft and distal member relative to the anchor body (eyelet 4420 remains stationary due to tension in filament, para. [0103]), for the purpose of minimizing the risk of suture winding around the fixation member (para. [0103]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pilgeram’s (as modified) device to include the distal member being rotationally locked, as taught in a separate embodiment of Pilgeram, in order to minimize risk of suture winding around the fixation member.
	Pilgeram (as modified) further teaches the tension rotationally locks the inner shaft and distal member relative to the cannulated outer shaft and the anchor body (insertion tube 36 contacts proximal end of anchor body, therefore suture pulley rod 32 extending through fixation member 4250 would be rotationally locked relative to both insertion tube 36 and fixation member 4250, figs. 18A-B of Pilgeram, fig. 27 of Baird).
	Regarding claim 13, Pilgeram (as modified) teaches the device of claim 11. Pilgeram (as modified) further teaches wherein the inner shaft includes a fork on the distal end of the inner shaft (suture cleat retainers 34, para. [0048]; fig. 7 of Baird).
	Regarding claim 14, Pilgeram (as modified) teaches the device of claim 13. Pilgeram (as modified) further teaches wherein the fork is a two-pronged fork (fig. 7 of Baird).
	Regarding claim 15, Pilgeram (as modified) teaches the device of claim 11. Pilgeram (as modified) further teaches wherein the anchoring system is configured so that the suture is at a proper location to be tensioned when the distal end of the inner shaft is on a bottom surface of the bore and holding the suture at a distal position of the bore (implant 4200 placed within bonehole such that filament is positioned along distal portion of implant 4200 via eyelet 4220, therefore held at distal position of bore and placed at proper position, para. [0095]; figs. 20A-C of Pilgeram).


	Regarding claim 17, Pilgeram discloses (abstract; paras. [0056]-[0098]; figs. 18A-18E) an anchoring system, comprising: 
	a suture anchor (4200, fig. 18A) including: 
		an anchor body (fixation member 4250, para. [0094]; fig. 18A) and a distal member (eyelet 4220, fig. 18A) that is rotatable relative to the anchor body about a longitudinal suture anchor axis (fixation member may have rotational movement relative to eyelet, therefore eyelet and fixation member would be rotatable relative to each other, para. [0095]), the anchor body including a threaded outer surface (fig. 18A depicts fixation member including a threaded outer surface) and an etch line (annotated fig. 18A), the distal member having an aperture that traverses the distal member (aperture including throughbore 4225 and cleat 4280, para. [0094]; figs. 18A-B), the aperture including a slot (4280) and an eyelet (4225); and 
	an implant delivery device (inserter 4260, para. [0094]), including: 
		a handle portion (handle of inserter, para. [0094]); 
		a drive shaft portion (4060, figs. 18A-B).
	However, Pilgeram fails to disclose wherein a length of the slot is greater than a length of the anchor body from a proximal end of the anchor body to a proximal end of the etch line; a cannulated outer shaft, the cannulated outer shaft configured to engage the proximal end of the anchor body for driving the suture anchor into a bore; and a suture pulley shaft portion, including: an inner shaft slidably received in the cannulated outer shaft, wherein a distal end of the inner shaft is extendable distally beyond a distal end of the cannulated outer shaft such that, when the cannulated outer shaft is engaging the proximal end of the anchor body, the distal end of the inner shaft is extendable through the anchor body to a distance beyond the distal end of the anchor body to engage with the distal member to rotationally lock the distal member to the inner shaft.

	Note Pilgeram discloses the translational length of the slot being substantially equal to the fixation length, which is depicted as the length of fixation member 4250 and including etch line, paras. [0095] and [0098]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the slot of Pilgeram from substantially equal to the fixation length to greater than the fixation length as applicant appears to have placed no criticality on the claimed range (see para. [0060] of published application) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Pilgeram (as modified) still fails to teach a cannulated outer shaft, the cannulated outer shaft configured to engage the proximal end of the anchor body for driving the suture anchor into a bore; and a suture pulley shaft portion, including: an inner shaft slidably received in the cannulated outer shaft, wherein a distal end of the inner shaft is extendable distally beyond a distal end of the cannulated outer shaft such that, when the cannulated outer shaft is engaging the proximal end of the anchor body, the distal end of the inner shaft is extendable through the anchor body to a distance beyond the distal end of the anchor body to engage with the distal member to rotationally lock the distal member to the inner shaft.
	Baird teaches (paras. [0048]-[0060]; figs. 7-25), in the same field of endeavor, an implant delivery device (insertion system 30, para. [0048]) for an anchoring system including a suture anchor (10) and a drive shaft portion (suture pulley rod 32 and insertion tube 36, para. [0048]; fig. 7), the drive shaft portion including a cannulated outer shaft (insertion tube 36 includes lumen for suture pulley rod 32 and therefore cannulated, para. [0057]), the cannulated outer shaft configured to engage a proximal end of the anchor body for driving the suture anchor into a bore (insertion force directed into insertion tube 36 until anchor 10 rests below surface of bone, para. [0058]); and a suture pulley shaft portion (suture pulley rod 32), including: an inner shaft slidably received in the cannulated outer shaft (suture pulley rod 32 pulled into insertion tube 36 and therefore slidable, paras. [0052] and [0057]), wherein a distal end of the inner shaft is extendable distally beyond a distal end of the cannulated outer shaft (fig. 7 depicts suture pulley rod 32 extendable distally past insertion tube 36, para. [0052]) such that, when the cannulated outer shaft is engaging the proximal end of the anchor body (insertion tube 36 engaged proximal end of anchor 10 as depicted in figs. 14-19; para. [0058]), the distal end of the inner shaft is extendable through the anchor body (inner cavity 20 of anchor 20 support suture pulley rod 32 during deployment, paras. [0050] and [0052]; figs. 27-31) to rotationally lock the anchor body to the inner shaft (rotation prevented when suture pulley rod 32 pulled proximally, therefore rotationally locking anchor 10 to suture pulley rod 32, para. [0057]), for the purpose of providing support to the anchor during deployment by exposing the suture cleat, thus allowing the suture to pull into the proper position during final insertion (paras. [0050] and [0057]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pilgeram (as modified) with the delivery device including the drive shaft portion and suture pulley shaft portion as claimed, as taught by Baird, in order to provide support to the anchor during deployment by exposing the suture cleat, thus allowing the suture to pull into the proper position during final insertion.
	Pilgeram (as modified) further teaches the distal end of the inner shaft is extendable through the anchor body to a distance beyond the distal end of the anchor body to engage with the distal member to rotationally lock the distal member to the inner shaft (suture pulley rod 32 extends to distal tip of anchor body, therefore one of ordinary skill would’ve understood suture pulley rod 32 to extend to distal tip of implant 4200 as disclosed in Pilgeram, therefore extending through cannulated fixation member 4250 to engage eyelet 4220 to rotationally lock eyelet 4220 as discussed above, para. [0052] of Baird, figs. 18A-18B of Pilgeram).
	Regarding claim 18, Pilgeram (as modified) teaches the device of claim 17. Pilgeram further discloses wherein the anchor body defines a bore extending from a proximal end of the anchor body to a distal end of the anchor body (fixation member 4250 is cannulated, para. [0094]), a portion of the bore having an anti-rotational shape (shape of cannulation, which receives transfer of rotational force from shaft of inserter and therefore has an anti-rotational shape, which is consistent with applicant’s spec., see para. [0062] of the instant spec., para. [0095]; figs. 18A-18B of Pilgeram).
	Regarding claim 19, Pilgeram (as modified) teaches the device of claim 17. 
	However, with respect to the cited embodiment, Pilgeram (as modified) fails to teach wherein the cannulated outer shaft includes a shoulder and an anti-rotational feature extending from the shoulder at a distal end, the anti-rotational feature matching the anti-rotational shape of the bore of the anchor body to rotationally lock the anchor body to the cannulated outer shaft, and wherein the shoulder is configured to engage a proximal end of the anchor body.
	However, in a separate embodiment, Pilgeram teaches (para. [0045]; figs. 1A-2G), in the same field of endeavor, an anchor (eyelet 20) and a delivery device including an outer shaft (awl 30), the outer shaft includes a shoulder (32, para. [0046]; fig. 2B) and an anti-rotational feature extending from the shoulder at a distal end (distal portion of awl 30 may be noncircular at distal portion, para. [0045]), the anti-rotational feature matching the anti-rotational shape of the bore of the anchor (para. [0045]) to rotationally lock the anchor to the shaft (orientation of awl and eyelet remain the same, eyelet cannot rotate relative to awl, para. [0045]), wherein the shoulder is configured to engage a proximal end of the anchor (fig. 2B), for the purpose of providing the same orientation between the awl and the eyelet such that the eyelet cannot rotate relative to the awl during impaction into the bone, improving overall system strength (para. [0045]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pilgeram’s (as modified) device to include the cannulated outer shaft including anti-rotation features matching the anti-rotational shape of the bore of the anchor as claimed, as taught in a separate embodiment of Pilgeram, in order to provide the same orientation between the delivery device and the anchor such that the anchor is rotationally locked relative to the delivery device during impaction into the bone when desired, improving overall system strength.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771     

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771